Citation Nr: 1717100	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The October 2012 rating decision granted entitlement to service connection for post-traumatic stress disorder, and assigned a 30 percent initial rating effective from July 31, 2012.  Thereafter, a May 2014 rating decision granted a 50 percent effective from April 30, 2014.  The appellant appealed and in April 2015 the Board denied entitlement to an increased rating at any time.  The Board, however, remanded the  case in light of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Service connection is in effect for post-traumatic stress disorder evaluated at 50 percent, and for hemorrhoids, evaluated as noncompensable.  The Veteran has no other service connected disorders. 

2. The Veteran's current disability ratings do not qualify for consideration of entitlement to a total disability rating for individual unemployability on a schedular basis.

3. The combined impact of the Veteran's current service connected disabilities present no unusual or special symptoms not already considered by the assigned rating schedule.

4. In light of the Veteran's educational and occupational experience, it is less likely than not that his service-connected disability prevents him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A total disability rating based on individual unemployability may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case the Veteran's only service connected disabilities are post traumatic stress disorder, rated as 50 percent disabling, and hemorrhoids, rated as noncompensable.  The combined evaluation is 50 percent.  As such, the minimum scheduler criteria for individual unemployability benefits under 38 C.F.R. § 4.16 (a) are not met.  Even when the percentage requirements are not met, however, entitlement to a total rating, on an extra-scheduler basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321 (b), 4.16(b).

In these exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disorders.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather the determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, employment history and VA outpatient treatment records.

A review of the Veteran's post traumatic stress disorder is warranted, as it is the only compensable service connected disability.  

VA outpatient records reflect that the Veteran was diagnosed with post-traumatic stress disorder in September 2012.  Prior to this date, post military medical records described various subsequent injuries, but no consult regarding mental disorder symptoms.  

A September 2012 post-traumatic stress disorder VA examination report reflects that the Veteran experienced occupational and social impairment due to mild or transient symptoms, which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  At that time he was employed seasonally in road construction or trucking; and intermittently unemployed.  His road construction work left him unemployed during winter.  Generally, the Veteran did not experience problems with supervisors, however, he did have some trouble with other workers.  He reported having been fired several times, but found other employment.  The Veteran had difficulty establishing and maintaining effective work and social relationships.  He stated that he felt others conspired against him, perhaps because he has less education.  He also stated that at times his verbal comments scare people.  The examiner determined that the Veteran showed evidence for planning, having secured a tribal grant for establishing a small tire shop business in the near future. 

In April 2014, the Veteran was provided another VA examination.  At the time he reported ongoing unwanted memories and problems with ongoing psychological and physiological distress.  The examiner noted the Veteran's long history of problems with irritability and aggressive behavior, which at times led to him having difficulty being rehired for seasonal work.  The Veteran identified his workplace as the predominant area of interpersonal struggle.  The examiner noted that the Veteran was limited to light duty activities due to his complaints of fatigue.  The examiner also noted that the Veteran experienced occupational and social impairment with reduced reliability and productivity.

With respect to the Veteran's education and work experience, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) detailing his employment from 1999 until 2014.  He reported working for [REDACTED] from 1999 to 2007 for up to 40 hours per week, although he did not indicate the capacity of his employment.  He also reported working as truck driver from 2011 to 2014 up to 40 hours per week.  While in the service he served as an armor reconnaissance specialist.

The appellant was employed by Hardrives Construction from May to September 2011 as a laborer.  The Veteran's former employer indicated on VA Form 21-4192, submitted in June 2015, that he was laid off and did not return to work. 

The question is whether the Veteran is not capable of performing the physical and mental acts required by employment due solely to his service connected disorders.  The question is not whether he can find employment, or whether his non-service connected disabilities contribute to his difficulties in working.  In this case, the weight of the evidence is against finding that the Veteran's service connected disabilities alone render him incapable of working with consideration of his employment and educational history. 

In this case, a comparison of the Veteran's service connected disabilities against the applicable rating criteria, demonstrates that the criteria adequately describe their nature and extent.  The Veteran's post-traumatic stress disorder is evaluated under the General Rating Formula for Mental Disorders.  The Board notes that formula provides a basis for the award of a higher rating.  38 C.F.R. § 4.130 (2016).

In July 2015, a VA examiner assessed the Veteran's level of occupational and social impairment with regards to posttraumatic stress disorder.  [The Board notes that no suggestion has been made that the Veteran's noncompensable hemorrhoids either alone or in combination with his posttraumatic stress disorder prevent him from working.]  After a review of available medical records and taking into account only his post-traumatic stress disorder, the July 2015 examiner determined that Veteran would be able to perform the sedentary tasks associated with employment, to include but not be limited to the ability to communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers.  As stated above, the opinion considered only posttraumatic stress disorder, and did not take age or other non-service connected disabilities or physical disabilities into consideration.  Ultimately, the examiner determined the grade of the severity of the limitations due to the appellant's service connected disorder to be moderate.

In conclusion, the evidence preponderates against finding that the Veteran meets the requirements for consideration of entitlement to total disability due to individual unemployability.  Referral of this claim for extra-scheduler consideration is not warranted.  The Veteran's disability picture due to his service connected disabilities alone is not so unusual or exceptional in nature as to warrant referral of this case to the Director or Under Secretary for review for consideration of an extra scheduler evaluation.  38 C.F.R. § 3.321 (b)(1).  The symptoms experienced by the Veteran are specifically contemplated by the rating criteria for post traumatic stress disorder, and his symptoms did not require frequent periods of hospitalization.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of individual unemployability benefits on an extra scheduler basis.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to total disability due to individual unemployability is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


